DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the limitation “to change an inner diameter between the developer tubing and the flexible divider” is unclear.  What is an “inner diameter between the developer tubing and the flexible divider”?  The developer tubing has and “inner diameter”, but the “inner diameter between the developer tubing and the flexible divider” is not clearly defined.  
	In order to expedite prosecution, it is assumed that the “inner diameter” of the developer tubing is change” similar to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (2002/0043541) in view of Sussman (4,524,944).
	Regarding claim 1, Yabe discloses an apparatus (Fig. 1, 6), abstract) for controlling developer critical dimension (DCD) variations across a wafer (W) surface, the apparatus comprising: developer tubing (14A-14E); and valves (16A-16E) to control volumetric flow rate (para 0064).  Yabe teaches that closable valves or alternatively “flow rate regulation valves” may be used as valves to control the amount of developer supplied at different regions of wafer substrate (para 0044).  However, Yabe does not disclose details of such valves such as an internal cam coupled to a fixed axis; and a flexible divider between the developer tubing and the internal cam; wherein the flexible divider is coupled to the internal cam such that rotation of the internal cam about the fixed axis is operable to change an inner diameter of the developer tubing.  Sussman discloses in Fig. 2 and 3, a device connected to tubing (16) to control the volume of water flow (abstract) comprising an internal cam (38) connected to a fixed axis, a divider (22) between the tubing (16) and the internal cam, wherein the divider is coupled to the internal cam such that rotation of internal cam about the fixed axis is operable to change an inner diameter of the developer tubing (Fig. 2 and 3, col. 2, line 63 – col. 3, line 50).  Although Sussman does not disclose that the divider 22 is flexible, it would have been obvious for one of ordinary skill in the art to provide a flexible material for the divider 22 since it contacts the tubing 16 and one would not want a rigid divider to damage the tubing.  Since Yabe does not disclose the type of valve and Sussman teaches similar purpose of controlling the flow rate of liquid, it would have been obvious to one of ordinary skill in the art to provide the device of Sussman comprising a cam and a divider to the invention of Yabe in order to control the flow rate of developing liquid by changing the diameter of the developer tube.
	Regarding claim 2, although Yabe in view of Sussman does not disclose wherein rotation of the internal cam about the fixed axis deforms the flexible divider, Sussman discloses changing of the diameter of the tube 16 by changing of position or arrangement of the divider 22 (Fig. 2 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide a flexible divider which deforms to apply pressure on the hose to change the diameter of tube to control the flow rate of developer tube for the reasons stated above in claim 1.
	Regarding claim 3, Yabe does not disclose wherein deforming the flexible divider displaces a portion of the flexible divider into a portion of the developer tubing.  Sussman discloses the divider 22 displacing a portion of the divider into a portion of developer tubing (Fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide a flexible divider which displaces the flexible divider into a portion of the developer tubing for the reasons stated above in claim 1.
	Regarding claim 4, Yabe does not disclose wherein rotation of the internal cam to a first position corresponds to a first inner diameter of the developer tubing and rotation of the internal cam to a second position corresponds to a second inner diameter of the developer tubing.  Sussman discloses wherein rotation of the internal cam to a first position corresponds to a first inner diameter of the developer tubing and rotation of the internal cam to a second position corresponds to a second inner diameter of the developer tubing.  Sussman discloses the internal cam having a first position and a second position corresponding to a first inner diameter and a second inner diameter of the tubing (Fig. 2 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the internal cam of Sussman to the invention of Yabe for the reasons stated above in claim 1.
	Regarding claim 5, Yabe does not disclose wherein the first and second inner diameters are dissimilar.  Sussman discloses the first and second inner diameters are dissimilar (Fig. 2 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the dissimilar first and second inner diameters of Sussman to the invention of Yabe for the reasons stated above in claim 1.
Regarding claim 6, although Yabe in view of Sussman does not disclose wherein the internal cam comprises an elliptical or oval shape, it would have been obvious to one of ordinary skill in the art to further modify Yabe in view of Sussman by providing the internal cam comprising an elliptical or oval shape since the cam of Sussman could be in any shape that can be rotated to change the position or arrangement of the divider (22) so that the cam (38) can cause the divider to impinge on the tube 16 to change the inner diameter.
Regarding claim 7, although Yabe in view of Sussman does not disclose that the flexible divider comprises an elastic material, it would have been obvious to one of ordinary skill in the art to provide an elastic material which retains its normal shape after being compressed against the developer tube since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use.
Regarding claim 8, Yabe does not disclose an internal cam that can rotate about the fixed axis in a clockwise or counter-clockwise direction.  Sussman discloses an internal cam that can rotate about the fixed axis in a clockwise or counter-clockwise direction (arrows 42, 50, Fig. 2 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the internal cam that can rotate in a clockwise or counter-clockwise direction of Sussman to the invention of Yabe for the reasons stated above in claim 1.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe in view of Sussman as applied to claim 1 above, and further in view of Terashita et al. (Terashita) (2016/0070171).
	Regarding claim 9, the further difference between the modified Yabe and the claimed invention is wherein a rotation speed and a position of the internal cam is remotely programmable.  Terashita discloses a developing apparatus comprising a control (10) comprising a computer and a program including steps for performing development (para 0060, 0067) and adjusting the adjusting the supply rate of the developer (para 0090, 0090).  Although Terashita does not specifically teach remotely programming the rotation speed and a position of internal cam, Terashita discloses remotely programing various aspects of the developing process including the supply rate of the developer, which is directly affected by controlling the rotation and speed and the position of the internal cam.  Therefore it would have been obvious to one of ordinary skill in the art to provide the internal cam with remotely programmable rotation speed and position to control the supply rate of the developer as taught by Terashita.

Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yabe (2002/0043541) in view of Sussman (4,524,944) and Terashita et al. (Terashita)
Regarding claim 10, Yabe discloses a system (Fig. 1, 6) for controlling developer critical dimension (DCD) variations across a wafer (W) surface, the system comprising: an apparatus comprising: developer tubing (14A-14E); and valves (16A-16E) to control volumetric flow rate (para 0064).  Yabe teaches that closable valves or alternatively “flow rate regulation valves” may be used as valves to control the amount of developer supplied at different regions of wafer substrate (para 0044).  Yabe also discloses a developer module arm comprising a nozzle (2), the developer module arm (20, Fig. 6) actuatable over the wafer surface (Fig. 2-5, para 0045, 0048, 0049), the nozzle coupled to an end of the developer tubing (Fig. 1 and 6).  
However, Yabe does not disclose an internal cam coupled to a fixed axis, the internal cam comprising a non-uniform radius; and a flexible divider between the developer tubing and the internal cam, the flexible divider coupled to the internal cam such that rotation of the internal cam about the fixed axis variably depresses the flexible divider into the developer tubing to change an inner diameter between the developer tubing and the flexible divider; and a developer controller comprising a processor configured to: position the nozzle over a first region of the wafer surface; and generate a cam control signal to rotate the internal cam to a first position corresponding to a first inner diameter of the developer tubing.  
Sussman discloses in Fig. 2 and 3, a device connected to tubing (16) to control the volume of water flow (abstract) comprising an internal cam (38) coupled to a fixed axis (Fig. 2 and 3) comprising a non-uniform radius (Fig. 2 and 3), a divider (22) between the tubing (16) and the internal cam, wherein the divider is coupled to the internal cam such that rotation of internal cam depresses the divider into the tubing to change an inner diameter of the developer tubing (Fig. 2 and 3, col. 2, line 63 – col. 3, line 50).  Although Sussman does not disclose that the divider (22) is flexible, it would have been obvious for one of ordinary skill in the art to provide a flexible material for the divider (22) since it contacts the tubing (16) and one would not want a rigid divider to damage the tubing.  Since Yabe does not disclose the type of valve and Sussman teaches similar purpose of controlling the flow rate of liquid, it would have been obvious to one of ordinary skill in the art to provide the device of Sussman comprising a cam and a divider to the invention of Yabe in order to control the flow rate of developing liquid by changing the diameter of the developer tube.
Terashita discloses a developing apparatus comprising a developer controller (10) comprising a processor including steps for performing development and generate control signal (para 0060, 0067), position the nozzle over a first region of the wafer surface (para 0067), and adjusting the adjusting the supply rate of the developer (para 0090, 0090).  Although Terashita does not specifically teach remotely programming the rotation speed and a position of internal cam, Terashita discloses remotely programing various aspects of the developing process including the supply rate of the developer, which is directly affected by controlling the rotation and speed and the position of the internal cam.  Therefore it would have been obvious to one of ordinary skill in the art to further provide a controller of Terashita to position the nozzle over a first region of the wafer surface; and generate a cam control signal to rotate the internal cam to a first position corresponding to a first inner diameter of the developer tubing in order to control the supply rate of the developer depending on the location of the wafer surface as taught by Terashita.
Regarding claim 11, Yabe does not disclose the claimed processor.  Terashita discloses controller (10) to position the nozzle over different region of the wafer surface (para 0067-0069).  Therefore it would have been obvious to one of ordinary skill in the art to provide the processor of Terashita to position the nozzle over a second region of the wafer surface in order to remotely control the placing of the developer at different regions of the wafer.
Regarding claim 12, Yabe does not disclose the claimed processor.  Terashita discloses a processor (10) comprising for adjusting the adjusting the supply rate of the developer (para 0067, 0090, 0090).  Although Terashita does not specifically teach the processor rotating the internal cam to a second position corresponding to a second inner diameter between the developer tubing and the flexible divider, Terashita discloses the processor controlling various aspects of the developing process including the supply rate of the developer, which is directly affected by controlling the cam to rotate the internal cam to a second position corresponding to a second inner diameter between the developer tubing and the flexible divider.  Therefore it would have been obvious to one of ordinary skill in the art to provide processor of Terashita to control the internal cam by rotating the internal cam to a second position to control the supply rate of the developer.
Regarding claim 13, Yabe discloses wherein the apparatus is configured to dispense developer over the second region of the wafer surface (Fig. 3-5, para 0049).
Regarding claim 14, Yabe discloses wherein developer is dispensed at a first volumetric flow rate over the first region of the wafer and at a second volumetric flow rate over the second region of the wafer (Fig. 1, para 0044, separate nozzles 16A-16E over different regions of the wafer).
Regarding claim 15, Yabe discloses wherein the first region of the wafer is an inner region and the second region of the wafer is an outer region (Fig.6, para 0064).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120. The examiner can normally be reached M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	July 29, 2022